Exhibit 10.105
AMENDMENT NO. 3 TO
THE DYNEGY INC. MASTER RETIREMENT TRUST
WHEREAS, Dynegy Inc. (“Dynegy”) and The Northern Trust Company (the “Trustee”)
entered into a master trust agreement known as the Dynegy Inc. Master Retirement
Trust (the “Master Trust”), effective as of December 13, 2001;
WHEREAS, the Master Trust has been heretofore amended;
WHEREAS, Article Nine of the Master Trust provides that Dynegy may, with the
consent of the Trustee, amend the Master Trust in whole or in part by instrument
in writing delivered to Trustee;
WHEREAS, Sithe Energies, Inc. (“Sithe”), a subsidiary of Dynegy, has heretofore
established and maintains the Sithe Stable Pension Account Plan (the “Plan”);
WHEREAS, Sithe has appointed the Dynegy Inc. Benefit Plans Committee (the
“Committee”) as the “Plan Administrator” of the Plan;
WHEREAS, Article 10 of the Plan provides that the Committee, as Plan
Administrator, shall have the sole responsibility to exercise such powers and
duties with respect to the assets of the Plan as are delegated to the Plan
Administrator under the applicable trust agreement;
WHEREAS, Sithe has terminated the Plan’s participation in the Master Trust For
Tax-Qualified Plan Assets by and between Massachusetts Fidelity Trust Company
and Diversified Investment Advisors, Inc. (the “Diversified Master Trust”),
effective as of November 30, 2005; and
WHEREAS, Sithe has directed that the Plan’s interest in the Diversified Master
Trust be wired to the Trustee, effective as of December 1, 2005;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the above premises, the Master Trust is
hereby amended as follows, effective as of December 1, 2005:
I.
Sithe, in its capacity as Plan sponsor, hereby adopts the Master Trust as a
funding medium for the Plan. The Trustee shall add the Plan assets wired from
the Diversified Master Trust to the Master Trust. Further, in accordance with
the provisions of the Plan and the Master Trust, the Committee shall be the
fiduciary that has responsibility for Plan investments and the fiduciary with
responsibility for administering the Plan.
II.
The first paragraph of the Master Trust shall be deleted and the following shall
be substituted therefor:
“THIS AGREEMENT, effective as of the 13th day of December, 2001, is made between
DYNEGY INC., an Illinois corporation, herein referred to as the “Company,” and
THE NORTHERN TRUST COMPANY, an Illinois corporation, of Chicago, Illinois, as
Trustee, and constitutes a restatement into a single trust agreement known as
the DYNEGY INC. MASTER RETIREMENT TRUST agreement of the several trust
agreements for the plans that are listed in the attached schedule, which trust
agreements were heretofore made by the Company and its Subsidiaries and under
which the Trustee is accepting appointment as successor trustee. The schedule
may be amended from time to time by the Company to reflect the adoption of this
agreement and the Trust by the Company or a Subsidiary as the funding medium
with respect to a Plan.”
III.
The Schedule to the Master Trust shall be deleted and replaced with the Schedule
attached hereto.

 

2



--------------------------------------------------------------------------------



 



IV.
This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Except as modified herein, the Master Trust shall remain in full
force and effect.
IN WITNESS WHEREOF, the undersigned has caused this Amendment No. 3 to the
Master Trust to be executed on this 28th day of November 2005, to be effective
as of December 1, 2005.

            DYNEGY INC.
      By:   /s/ [ILLEGIBLE]         Title:  Sr.Vice President, Human Resources 
      SITHE ENERGIES, INC.
      By:   /s/ [ILLEGIBLE]         Title:  Sr. Vice President        THE
NORTHERN TRUST COMPANY
      By:   /s/ [ILLEGIBLE]         Title:  Vice President   

 

3



--------------------------------------------------------------------------------



 



         

DYNEGY INC.
MASTER RETIREMENT TRUST
SCHEDULE
Effective December 13, 2001:
Dynegy Inc. Retirement Plan (formerly named the Illinois Power Company
Retirement Income Plan for Salaried Employees)
Dynegy Midwest Generation, Inc. Retirement Income Plan for Employees Covered
Under a Collective Bargaining Agreement (formerly named the Illinois Power
Company Retirement Income Plan for Employees Covered Under a Collective
Bargaining Agreement)
Dynegy Northeast Generation, Inc. Retirement Income Plan
Effective March 29, 2002:
Dynegy Midstream Services Retirement Plan
Effective December 1, 2005:
Sithe Stable Pension Account Plan

 

4